Citation Nr: 1645983	
Decision Date: 12/07/16    Archive Date: 12/20/16

DOCKET NO.  08-18 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for residual scar, umbilical hernia repair, rated as 10 percent.  

2.  Entitlement to a higher rating for left knee, status post arthroscopic repair of lateral meniscus, rated as 10 percent.  

3.  Entitlement to a higher rating for chondromalacia, right knee, rated as 10 percent.

4.  Entitlement to service connection for a skin disability, claimed as due to radiation exposure.  

5.  Entitlement to service connection for leg length discrepancy.  

6.  Entitlement to service connection for low back disability, to include as secondary to leg length discrepancy.  

7.  Entitlement to a higher rating for hiatal hernia with gastroesophageal reflux, rated as 10 percent prior to February 26, 2008 and 30 percent thereafter.

8.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to January 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

An April 2008 rating decision assigned a 30 percent rating for hiatal hernia with gastroesophageal reflux, effective February 26, 2008, the date that the medical evidence showed an increase in the disability.  Within one year of notification of the April 2008 rating decision, the Veteran filed a substantive appeal in June 2008 concerning the other issues listed on appeal.  However, he also noted his "GERD and digestive problems."  A March 2009 rating decision, which continued the 30 percent disability rating for hiatal hernia with gastroesophageal reflux, indicated that the Veteran filed a claim for an increased rating on June 19, 2008, the date VA received the June 2008 substantive appeal.  The Board will construe the June 2008 statement on the VA Form 9 as a notice of disagreement with the April 2008 rating decision.  The filing of a notice of disagreement places a claim in appellate status.  See 38 C.F.R. §§ 19.9, 19.29 (2015).  Accordingly, the issue is listed on appeal and must be remanded for a Statement of the Case.

In February 2008, the Veteran and his wife testified before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the record.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by a March 2015 statement.  Review of the record does not show that the issue has been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the issue is REFERRED to the AOJ for appropriate action.

The issues of entitlement to service connection for leg length discrepancy, entitlement to service connection for low back disability, to include as secondary to leg length discrepancy, entitlement to a higher rating for hiatal hernia with gastroesophageal reflux, rated as 10 percent prior to February 26, 2008 and 30 percent thereafter, entitlement to a higher rating for left knee, status post arthroscopic repair of lateral meniscus, rated as 10 percent, entitlement to a higher rating for chondromalacia, right knee, rated as 10 percent, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's scar is painful, but does not cover an area of at least 6 square inches.

2.  The Veteran's skin disability did not manifest in service or for years thereafter, and the most probative evidence does not relate it to any in-service event, injury or disease, or that the Veteran was exposed to radiation in service. 


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for the residual scar, umbilical hernia repair, rated as 10 percent, are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.118 Diagnostic Code 7804 (2015).

2.  The criteria for service connection for a skin disability, to include as due to exposure to radiation, are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in May 2007 satisfied the duty to notify provisions with respect to a claim for an increased disability rating and notified the Veteran of the regulations pertinent to claims involving radiation exposure and the establishment of an effective date and disability rating.  

The duty to assist the Veteran has been satisfied in this case.  The claims folder contains the identified VA medical treatment records.  In accordance with the Board's September 2012 remand, the Veteran's Social Security Administration (SSA) records were requested.  However, a June 2013 response from the SSA noted that the records were destroyed.  The Board's remand directive was completed.  Stegall v. West, 11 Vet. App. 268 (1998).  

Concerning the Veteran's claim that his skin disability is related to radiation exposure, there are specific development requirements pursuant to 38 C.F.R. 3.311. However, the Veteran has not been shown to have been exposed to radiation in service, nor to have a radiogenic disease, nor has he cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  Therefore, the development requirements of 38 C.F.R. § 3.311 are not applicable in this case.  

In addition, the Veteran was provided VA examinations concerning his service-connected residual scar, which are adequate to rate the disability.  The Veteran was last provided a VA medical examination in March 2008 concerning his residual scar.  However, neither the Veteran nor the medical evidence of record indicates an increase in disability since the March 2008 VA medical examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the residual scar has been met.  

Finally, concerning the claim for service connection for a skin disability, the Veteran was not provided a VA medical examination.  VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  Pursuant to the provisions of 38 C.F.R. § 3.159 (c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  Note (ii) states that Paragraph (4)(i)(C) could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service.  38 C.F.R. § 3.159 (c)(4) (2015) (emphasis added).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that the types of evidence that indicate that a current disability may be associated with service includes medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits or credible evidence of continuity of symptomatology or other symptoms capable of lay observation).

The Board finds that a VA examination is not required.  While the Veteran has a current disability, as shown by VA medical treatment records, the service medical treatment records are absent for any documentation of the claimed skin disability and there is no medical evidence of the disability until years after active service.  In addition, there is no competent evidence to show a relationship between the Veteran's service and his current skin disability.  The Veteran is not competent to opine that his skin disability is related to radiation exposure and he has not presented competent evidence to show that his skin disability is related to radiation exposure.  Furthermore, concerning any assertion that the skin symptoms began during active service, the Board finds that the Veteran is not credible.  The Board assigns greater probative value to the service medical treatment records, in which the Veteran denied experiencing any skin trouble.  A VA medical examination is not required to adjudicate the claim for service connection for skin disability.  

Legal Criteria - Increased Ratings 

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Board thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Residual Scar

The September 2007 rating decision granted service connection for residuals, umbilical hernia repair, and assigned a noncompensable initial rating effective March 28, 2007.  An April 2008 rating decision assigned an initial rating of 10 percent effective March 28, 2007 for residual scar, umbilical hernia repair, under Diagnostic Code 7804.  38 C.F.R. § 4.118.  

During the pendency of the Veteran's appeal, the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008, unless the Veteran specifically requests consideration of the revised regulations.  The Veteran did not request consideration of the revised regulations.

As in effect prior to October 23, 2008, Diagnostic Code 7801 provides ratings for scars, other than of the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) are rated 40 percent disabling. 

As in effect prior to October 23, 2008, Diagnostic Code 7802 provides ratings for scars, other than of the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

As in effect prior to October 23, 2008, Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

As in effect prior to October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

As in effect prior to October 23, 2008, Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

An August 2007 VA examination report shows that the Veteran complained of residual hypersensivity to his scar.

In February 2008, the Veteran testified that his scar was painful.  

A March 2008 VA examination report shows that the Veteran had a well healed one inch half moon scar in the umbilicus.  The surrounding superficial skin was hypersensitive to touch.  There was no skin breakdown or drainage.  

The evidence does not show that the Veteran's scar is unstable or results in limitation of motion of the affected part.  The scar does not exceed a measurement of six inches.  Accordingly, a rating in excess of 10 percent is not warranted.  

There is no identifiable period that would warrant a rating in excess of 10 percent and; therefore, staged ratings are not appropriate in this case.  See Fenderson, supra.  In light of the above, a preponderance of the evidence is against the claim for a higher rating for service-connected residual scar, rated as 10 percent.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Accordingly, the Board must consider whether the Veteran's claim for a higher initial rating must be referred for extra-schedular consideration.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The evidence does not establish that the available ratings for the Veteran's residual scar are inadequate.  The Veteran's scar has been shown to be tender and painful and the scar is rated as 10 percent disabling for pain on examination.  He has not reported any other symptoms concerning the residual scar.  The Board finds that the available schedular ratings account for the manifestations of the Veteran's residual scar, including pain.  The rating criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disability.  A comparison of the Veteran's symptoms and functional impairment and loss resulting from his service-connected disability with the relevant schedular criteria does not show that his disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b). 

Based on the above, there is no need to consider whether there are governing norms such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96. 

Finally, under Johnson v. McDonald, 762 F. 3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt doctrine under Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  The evidence of record, including the Veteran's own statements and clinical findings, do not reflect any additional disability that is not accounted for by the individual ratings for each service-connected disability.  

Service Connection for Skin Disability 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for disability claims due to radiation exposure during service may be established in three ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, under 38 C.F.R. 3.309 (e) (2015), certain types of diseases will be presumptively service connected for radiation-exposed veterans.  Second, enumerated radiogenic diseases may be service-connected provided that certain conditions set out in 38 C.F.R. § 3.311 (b) (2015) are met.  Third, service connection may be established on a direct basis, as with any other claimed disability.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112 (c)(2); 38 C.F.R. § 3.309 (d)(2).

A second approach is under § 3.311 and the evidence must show the following: (1) the veteran was exposed to ionizing radiation in service; (2) he or she subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311 (b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  38 C.F.R. § 3.311 (b)(1)(iii).  Moreover, 38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

"Radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311 (b)(2)(i) -(xxiv).

Finally, direct service connection can be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service." Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

First, regarding presumptive service connection for a radiation-exposed veteran, the Veteran has not been shown to have been exposed to radiation in service, or to have a radiogenic disease.   Presumptive service connection is not warranted.  38 C.F.R. § 3.309 (d).  

In addition, the Veteran's skin disability is not a radiogenic disease listed under 38 C.F.R. § 3.311 (b)(4) (2015).  The Veteran has not presented competent scientific or medical evidence indicating that his skin disability is a radiogenic disease.  Accordingly, consideration under 38 C.F.R. § 3.311 is not warranted.  

Next, the Board must address service connection on a direct-incurrence basis, including as related to radiation exposure.  See Combee, supra.

The service medical treatment records are absent for any indication of a skin disease or symptoms.  In reports of medical history dated in June 1986, February 1990, and July 1993, the Veteran denied experiencing any skin trouble.  

In addition, a response to a Request for Information, completed in August 2003, shows that a DD 1141/records of exposure to radiation, was not of record.  Also, service records do not demonstrate the Veteran was exposed to radiation.  There is no indication he was in an area during service that would have exposed him to radiation, including in the Chernobyl nuclear disaster.  Despite VCAA notice in this regard, the Veteran has not provided any evidence to demonstrate such exposure.

VA medical treatment records dated in 2007 show that the Veteran was treated for skin lesions.  

In February 2008, the Veteran testified before a RO Decision Review Officer that he was stationed in Italy and supported the USS ORION in March 1987.  He stated that when he was walking out of the barracks that morning, there was a brown misty haze and other people were in hazmat gear.  He stated that he was stuck there with other men for three days during this "cloudy, brown, misty, hazy" rain and were told not to drink water.  He reported that he was concerned about radiation exposure and when he was stationed in Key West with the same men, they reported similar symptoms such as skin sensitive, burning to the touch.  He believed that this exposure caused his skin lesions.

The Veteran submitted articles regarding symptoms of radiation exposure and the Chernobyl disaster.

There is no objective evidence of any skin manifestations until years after the Veteran's active service.  With respect to continuity of symptomatology, the Federal Circuit held that continuity of symptomatology under 38 C.F.R. § 3.303 (b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's skin conditions are not recognized as chronic conditions under 38 C.F.R. § 3.309.  However, the Veteran appeared to testify that he experienced skin sensitivity during active service.  The Board does not find that the Veteran's statements are credible.  First, the Veteran did not specify the symptoms of a chronic nature.  Instead, he referred to skin sensitivity during service and his belief that his skin lesions were caused by alleged radiation exposure.  The service medical treatment records contain several reports of medical history and examinations, which do not reveal any diagnoses, symptoms or complaints regarding the skin.  Indeed, the Veteran reported that he was in good health.  The Board attributes greater probative value to the Veteran's own statements made during active service as to whether he experienced skin symptoms during that time.  Further, there is no objective evidence of any skin conditions until years after separation from active service.  Service connection on the basis of continuity of symptomatology is not warranted. 

In addition, the Board recognizes the Veteran's belief that his skin disability is related to active service.  However, the Veteran is not competent to opine that his skin disability is related to radiation exposure.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, as discussed above, there is no demonstration that he was exposed to radiation in service.  With respect to any assertion that his claimed skin disability had its onset in active service, the Board does not find the Veteran credible concerning the onset of his skin disability and assigns greater probative value to the service medical treatment records wherein the Veteran denied experiencing any skin trouble.    

In sum, the most probative evidence does not support a relationship between the Veteran's skin disability and active service.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for residual scar, umbilical hernia repair, is denied.

Entitlement to service connection for skin disability, claimed as due to radiation exposure, is denied.


REMAND

First, as noted in the Introduction, a statement of the case must be issued concerning the claim for entitlement to a higher disability rating for hiatal hernia with gastroesophageal reflux, rated as 10 percent prior to February 26, 2008 and 30 percent thereafter.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also finds that new VA medical opinions are required concerning the claimed leg length discrepancy, and low back disability.  In September 2012, the Board remanded the Veteran's claims to request VA medical opinions.  The remand requested that the examiner address whether "it is at least as likely as not" that the Veteran had a low back disorder which was the result of military service and whether "clear and unmistakable evidence" established that a leg length discrepancy existed prior to service and was not aggravated by service.  

VA medical opinions were provided in October 2014.  With respect to the leg length discrepancy, the examiner stated that the leg length discrepancy was identified as of April 1994 and clarified as a preexisting issue.  It was noted that there was no medical or biomedical evidence of chronic or ongoing condition associated with and/or aggravated by the Veteran's military service.  The examiner did not address whether there was clear and unmistakable evidence that the leg length discrepancy existed prior to active service.  In addition, the examiner did not state whether the leg length discrepancy was a congenital defect.  See 38 C.F.R. § 3.303 (c).  Therefore, the opinion is inadequate and does not comply with the Board's September 2012 remand directive.  

Concerning the low back disability, the examiner stated that there was no medical or biomedical evidence of a chronic or ongoing low back condition that was associated with and/or aggravated by the Veteran's military service.  The examiner did not provide an opinion in terms of probability.  In addition, the Board notes the Veteran's complaint that his low back disability is related to his leg length discrepancy.  A claim for secondary service connection has been raised.  The Board finds that the VA examiner's opinion is inadequate and a new opinion is required.  

The Veteran was most recently provided a VA examination as to the service-connected right and left knee disabilities in March 2008.  He was scheduled for another VA examination in March 2011 which was terminated due to his behavior.  Nevertheless, a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App.___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  Here, the March 2008 VA examination report does not comply with Correia because it does not include range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case.  Accordingly, the Veteran must be afforded a new VA examination that complies with Correia and includes all of the necessary information as set forth in 4.59.  

Finally, the claim for entitlement to a TDIU is inextricably intertwined with the remanded issues.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Adjudication of the issue must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the April 2008 rating decision and notice of disagreement therewith received in June 2008, as to the issue of entitlement to a higher disability rating for hiatal hernia with gastroesophageal reflux, rated as 10 percent prior to February 26, 2008 and 30 percent thereafter.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal, return the case to the Board for appellate review.

2.  Send the Veteran a notice letter regarding secondary service connection with regard to the issue of service connection for low back disability, claimed as secondary to leg length discrepancy.  

3.  Request that an appropriately qualified examiner provide an addendum opinion concerning the etiology of the Veteran's claimed low back disability and leg length discrepancy.   The claims folder must be made available for review.  After a review of the claims folder, the examiner is asked to address the following:

a.  Is the leg length discrepancy a congenital defect?  

If so, is it at least as likely as not (50 percent probability or more) that the leg length discrepancy was subject to a superimposed disability during service that resulted in additional disability.  If so, identify the additional disability.

b.  If the leg length discrepancy is not a congenital defect, is it clear and unmistakable that the disability existed prior to service?  

If so, is it clear and unmistakable that the disability was not aggravated by active service?

c.  If the disability did not clearly and unmistakably exist prior to entry into active service, is it at least as likely as not (50 percent probability or higher) that the leg length discrepancy was incurred in or otherwise related to active service? 

d.  Is it at least as likely as not (50 percent probability or higher) that the low back disability was incurred in or otherwise related to active service? 

e.  Is it at least as likely as not (50 percent probability or higher) that the low back disability was proximately due to or aggravated by the leg length discrepancy?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

Rationale must be provided for all opinions reached.

4.  Thereafter, schedule the Veteran for a VA examination to ascertain the nature and severity of the Veteran's service-connected knee disabilities.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

(i) Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If any requested testing cannot be performed, then the examiner must specifically indicate that such testing cannot be done.    

(ii) The examination report should address whether the Veteran's functional ability is limited during flare-ups or when the knees are used repeatedly over a period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training). 

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


